DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Continuation of Application No. 15/757691, now US 10766575 B2.
An amendment was received from applicant on 1/11/2022.
Claims 1, 2, 13-15, 17, 19 and 20 are amended.
Claims 1-20 are remaining in the application.
The amended Specification is accepted.
Terminal Disclaimer
7.	The terminal disclaimer (TD) filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10766575 B2 has been reviewed and accepted.  The TD has been approved and recorded.
Allowable Subject Matter
8.	Applicant’s amendment and TD is sufficient to overcome all previous rejections in the Non Final Rejection mailed on 10/12/2021.  Therefore, the remaining claims 1-20 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed stockless anchor comprising: one or more flukes mounted on opposed sides of a longitudinal shank; a crown mounted to a distal end of the longitudinal shank; and one or more claws removably fastened on flanks of each fluke of the one or more flukes; the one or more claws being placed proximate a pivot axis of each fluke of the one or more flukes.
As specifically claimed by applicant.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
1/24/2022